                                J..-,,, • I
        Case 1:19-cr-00714-VM Document      4 Filed 02/26/20 Page 1 of 26




    UNITED STATES DIS TRICT COURT
    SOUTHERN DISTRICT OF NEW YORK
                                        X

    UNITED STATES OF AMERICA                   SEALED INDICTMENT

               - v.
                                               Sl 19 Cr .    714
    TOMER FE INGOLD and
    DOV MALNI K,

                      De f endants .


    - - - - - - - - - - - - - - - X

                                 COUNT ONE
                 (Conspiracy to Commit Securities Fraud and
                  Fraud in Connection with a Tender Offer)

         The Grand Jury charges:

                       Relevant Individuals and Entities

         1.    At all times relevant to this Indictment , TOMER

    FEINGOLD , the defendant , was a securities trader residing in

    Israel and Hong Kong .

         2.    At all times relevant to this Indictment , DOV MALNIK ,

    the de f endant , was a securities trader residing in Switzerland.

    At all times relevant to this Indictment , TOMER FEINGOLD , the

    defendant , and MALNIK were business partners and , among other

    things , jointly operated a firm that focused on researching

    publ i cly- traded companies for investment purposes .

         3.    At all times relevant to this Indictment , Investment

    Bank A was a global investment banking advisory firm with
(
    offices in , among other locations , London , England , and
                             .-  '
     Case 1:19-cr-00714-VM Document 4 Filed 02/26/20 Page 2 of 26       ·-

Manhattan , New York .

      4.    At all times relevant to this Indictment , Investment

Bank B was a global investment banking advisory firm with

offices in, among other locations , London , England , and

Manhattan , New York .

      5.    At certain times relevant to this Indictment, two co-

conspirators n ot named as defendants herein ("CC- 1" and "CC- 2 " )

were involved in a romantic relationship and resided together in

London .   At certain times relevant to this Indi ctment , CC - 2 was

employed in the investment banking division of Investment Bank

A.

      6.    At certain times relevant to this Indictment , an

individual not named as a defendant herein (the "Investment Bank

B Insider " ) was employed in the investment banking division of

Investment Bank B.

      7.   At certain times relevant to this Indictment , a co -

conspirator not named as a defendant herein ("CC- 3 " ) was a

friend of CC - 1 and CC - 2 , residing in Europe .

      8.   At all times relevant to this Indictment , a co -

conspirator not named as a defendant herein ("CC - 4 " ) was a

securities trader residing in Switzerland .

      9.   At all times relevant to this Indictment :

           a.    Ariad was a biotechnology company with

headquarters in Boston , Massachusetts .      Ariad ' s securities

                                     2
-'                               I
       Case 1:19-cr-00714-VM Document
                                   I
                                      4 Filed 02/26/20 Page 3 of 26




traded under the symbol "ARIA" on the NASDAQ Stock Exchange

("NASDAQ") .

              b.     InterMune, Inc.   ( "Intermune") was a biotechnology

company with headquarters in Brisbane , California .            Intermune ' s

securities traded under the symbol " ITMN" on the NASDAQ.              During

this time period , Intermune was a client of Investment Bank A .

              c.     Avanir Pharmaceuticals , Inc .    ( "Avanir " ) was a

pharmaceutical company with headquarters in Aliso Viejo ,

California.        Avanir ' s securities traded under the symbol "AVNS "

on the NASDAQ .       During this time period , Avanir was a client of

Investment Bank A.

              d.     Otsuka Pharmaceutical Co ., Ltd .    ("Otsuka") was a

healthcare company with headquarters in Tokyo , Japan .             During

this time period , Otsuka offered to acquire , and acquired ,

Avan i r .

              e.     Hyperion Therapeutics , Inc .    (" Hyperion") was a

biopharmaceutical company headquartered in San Francisco ,

California.        Hyperion ' s securities traded under the symbol

"HPTX " on the NASDAQ .      During this time period , Hyperion was a

client of Investment Bank A.

              f.     Horizon Pharma plc (" Horizon") was a

pharmaceutical company with headquarters in Dublin , Ireland.

Horizon ' s securities traded under the symbol "HZNP" on the

NASDAQ .     During this time period , Horizon offered to acquire,

                                       3
      Case 1:19-cr-00714-VM Document 4 Filed 02/26/20 Page 4 of 26




and acquired , Hyperion.

              g.      Pharmacyclics Inc.      (" Pharmacyclics " ) was a

biopharmaceutical company with headquarters in Sunnyvale,

California .        Pharmacyclics' securities traded under the symbol

"PCYC" on the NASDAQ .        During this time period , Pharmacyclics

was a client of Investment Bank A .

              h.     Receptos Inc.      ( "Receptos") was a biotechnology

company with headquarters in San Diego, California.                Receptos '

securities traded under the symbol "RCPT" on the NASDAQ.                   During

this time period , Receptos was a client of Investment Bank A.

              i.     Celgene Corporation ("Celgene") was a

biopharmaceutical company with headquarters in Summit , New

Jersey .     Celgene ' s securities traded under the symbol "CELG" on

the NASDAQ .        During this time period, Celgene offered to

acquire , and acquired , Receptos .

              j .    Omnicare , Inc .    ("Omnicare") was a heal th care

company with headquarters in Cincinnati , Ohio.              Omnicare's

securities traded under the symbo l "OCR" on the New York Stock

Exchange.      During this time period , Omnicare was a client of

Investment Bank A.

                    Overview of the Insider Trading Scheme

      10 .    From at least in or 2013 through in or about 2017,

TOMER FEINGOLD and DOV MALNIK, the defendants , participated in a

large-scale , international insider trading ring .              Through the

                                          4
l        Case 1:19-cr-00714-VM Document 4 Filed 02/26/20 Page 5 of 26
                                 {   -   I




    scheme , FEINGOLD and MALNIK received material , non - public

    information ("MNPI" ) concerning acquisitions and potential

    acquisitions of publicly traded companies from CC - 4 .        As

    FEINGOLD and MALNIK well knew , this MNPI was obtained by CC - 4

    directly and indirectly from individuals who were insiders at

    publicly- traded companies and investment banks who advised

    publicly- traded compan'ies and who were duty ~bound to keep the

    information at issue confidential .          Notwithstanding that duty ,

    these insiders breached their duty and shared MNPI with others ,

    including CC -4, who , in turn , shared that information with

    FEI NGOLD and MALNIK .   As FEINGOLD and MALNIK well knew, the

    insiders who passed MNPI to CC - 4 did so in breach of their

    fiduciary and other duties , in exchange for compensation ,

    typically funded from the profits of the insider trading scheme ,

    and with the expectation that tippees would place timely ,

    profitable securities trades based on that MNPI .          FEINGOLD and

    MALNIK used the MNPI that they received in this fashion to place

    timely , profitable securities trades resulting in millions of

    dollars of profits.

                     Means and Methods of the Conspiracy

         11 .   TOMER FEINGOLD and DOV MALNIK , the defendants , began

    obtaining MNPI from CC - 4 in or about 2013 .        Specifically , in or

    about the summer of 2013 , CC - 4 met FEINGOLD and MALNIK and

    expl ai ned to them that CC - 4 had numerous sources of MNPI and

                                             5
           Case 1:19-cr-00714-VM Document 4 Filed 02/26/20 Page 6 of 26




that CC - 4 could share that MNPI with FEINGOLD and MALNIK .              In

return, FEINGOLD and MALNIK agreed to compensate CC - 4 by buying

additional securities on CC-4 ' s behalf and transmitting the

profits from those trades to CC - 4.            This trading by- FEINGOLD ,

MALNIK , and CC - 4 included the purchase and sale of U. S .- exchange

traded securities as well as overseas securities of the relevant

target companies that traded on foreign exchanges .

           12.   Soon after meeting TOMER FEINGOLD and DOV MALNIK , the

defendants , CC - 4 explained to them the importance of CC - 4 being

paid CC - 4 ' s share of the profits in cash because CC - 4 needed

cash to pay his sources of MNPI.              FEINGOLD and MALNIK agreed to

this arrangement and obtained MNPI about numerous companies from

CC - 4 .     Specifically , CC - 4 obtained MNPI which was subsequently

shared with FEINGOLD and MALNIK from at least three sources .

           MNPI Obtained from the Relative of a Board Member at Ariad

           13.   In or about 2013 , CC - 4 shared MNPI with TOMER FEINGOLD

and DOV MALNIK , the defendants , concerning Ariad .            CC-4 obtained

this information through an associate of CC - 4 ' s          (the

" Associate " ) who had a close personal friendship with a member

of the board of directors of Ariad (the "Director") and the

Director 's close relative (the "Relative").             By virtue of their

close relationship , the Relative obtained information about

Ariad from the Director and shared that information with the

Associate in exchange for cash and other benefits . The Associate

                                          6
      Case 1:19-cr-00714-VM Document 4 Filed 02/26/20 Page 7 of 26




then shared that information with CC - 4 with the understanding

that CC - 4 would place timely , profitab l e securities trades based

on that information.       Specifically, CC - 4 received MNPI in this

fashion about, among other things, upcoming negative and

positive drug-related announcements concerning Ariad as well as

information about possible corporate transactions .          CC - 4 placed

timely , profitable securities trades based on that MNPI and

shared that MNPI with FEINGOLD and MALNIK in order for them to

trade based on that MNPI .

      14.      For example , in or around the fall of 2013 , TOMER

FEINGOLD and DOV MALNIK , the defendants , obtained MNPI from CC-4

about an upcoming positive drug-related announcement concerning

Ariad .      CC - 4 in turn had obtained that information thr ough the

Associate fr om the Relative.       Based on that MNPI, FEINGOLD and

MALNIK purchased over two hundred thousand shares of Ariad , and

sold many of the shares shortly thereafter for a substantial

profit.

      MNPI Stolen from Investment Bank A

      15 .     From at least in or about 2014 through at least in or

about 2015, CC - 4 shared MNPI with TOMER FEINGOLD and DOV MALNIK ,

the defendants, that was stolen from Investment Bank A.

Specifically , while employed at Investment Bank A, CC - 2 stole

MNPI from Investment Bank A by accessing computer systems at

Investment Bank A containing MNPI .       CC - 1 and CC - 2 then agreed to

                                      7
     Case 1:19-cr-00714-VM Document 4 Filed 02/26/20 Page 8 of 26




share that MNPI with CC - 3 , a close friend of theirs, with the

understanding that CC - 3 would pass the MNPI to securities

traders .   CC-1 often passed the MNPI to CC - 3 in person , and

sometimes provided CC - 3 with confidential documents that CC - 2

had stolen from Investment Bank A .         In return for providing this

MNPI , CC - 3 provided CC - 1 and CC - 2 with over $1 million of

benefi t s , inc l uding cash , hotel rooms and dinners , luxury

watches , and expensive clothes .

     16 .   After CC - 3 obtained the MNPI from CC - 1 and CC - 2 , CC - 3

passed the MNPI to CC - 4 in exchange for cash.        Both the

provision of MNPI as well as the cash compensation were

typically exchanged in person .      After obtaining the MNPI from

CC - 3 , CC - 4 placed timely, profitable trades based on the MNPI

and shared that MPNI with TOMER FEINGOLD and DOV MALNIK , the

defendants , in order for them to place additional trades .          Based

on the MNPI from Investment Bank A, FEINGOLD and MALNIK placed

timely , profitable trades in various securities , thereby earning

millions of dollars in profits.          As per their arrangement , those

profits were shared with CC - 4 , who , as FEINGOLD and MALNIK well

knew , used those profits , in part , to compensate the sources of

the inside information .

     MNPI Stolen from Investment Bank B

     17.    From at least in or about 20 1 5 through at least in or

about 2017 , CC - 4 shared MNPI with TOMER FEINGOLD and DOV MALNIK ,

                                     8
L       Case 1:19-cr-00714-VM Document 4 Filed 02/26/20 Page 9 of 26              ,_




    the defendants, that was stolen from Investment Bank B.              This

    MNPI was obtained by CC-4 from the Investment Bank B Insider ,

    who had access to this MNPI by virtue of the Investment Bank B

    Insider's employment at Investment Bank B, and who agreed to

    share the MNPI with CC-4 in exchange for cash.            After obtaining

    MNPI from the Investment Bank B Insider , CC - 4 placed timely ,

    profitable securities trades based on that MNPI, and shared that

    MNPI with FEINGOLD and MALNIK, under the same arrangement

    described above; namely , CC - 4 shared MNPI with FEINGOLD and

    MALNIK and, in exchange, FEINGOLD and MALNIK shared trading

    profits with CC - 4 which profits, as FEINGOLD and MALNIK well

    knew , were used in part to compensate the Investment Bank B

    Insider, the provider of the MNPI.

          18.   Throughout the conspiracy , TOMER FEINGOLD and DOV

    MALNIK, the defendants , as well as CC - 1 , CC - 2 , CC - 3 , CC - 4 , and

    the Investment Bank B Insider, took numerous steps to conceal

    their unlawful enterprise , including through the use of

    encrypted messaging applications and multiple unregistered

    "burner" cellphones to communicate with each other .

          19.     TOMER FEINGOLD and DOV MALNIK, the defendants , also

    attempted to avoid detection by engaging in securities trading

    based on MNPI through numerous offshore corporate entities .                For

    example, in or about 2011, FEINGOLD incorporated a British

    Virgin Islands entity based in Hong Kong ("Shell Company- 1").

                                          9
   Case 1:19-cr-00714-VM Document 4 Filed 02/26/20 Page 10 of 26




Shell Company-1 subsequently opened trading and /or bank

accounts .    Similarly , in or about 2011 , MALNIK incorporated a

British Virgin Islands entity based in Geneva , Switzerland

(" Shell Company- 2 " ) .   Shell Company- 2 subsequent l y opened

trading and/or bank accounts .       During the insider trading

scheme , FEINGOLD and MALNIK ' s offshore companies traded in the

stocks of companies about which FE I NGOLD and MALNIK had received

MNPI - often with multiple of these companies trading in the

same stock and on the same days.

             The Use of Shell Companies to Pay for the MNPI

      20 .   In addition to using offshore corporate entities to

open bank accounts and engage in securities trading , TOMER

FEINGOLD and DOV MALNIK, the defendants , used these vario us

entities to transfer a portion of the profits of their illegal

insider trad in g to CC - 4 as per FEINGOLD and MALNIK ' s agreement

with CC - 4 described above .

      21 .   At first, TOMER FEINGOLD and DOV MALNIK , the

defendants , i nstructed their banks to send the funds to an

account at a financial institution in Switzerland which agreed

to hold the funds for the benefit of CC - 4 (the " CC - 4 Account " ) .

After a short time , h owever , FEINGOLD and MALNIK ' s banks

questioned the purpose of the transactions and requested

justif i cat i on for the transfer of funds .    Accordingly , in order

to dece i ve t h e banks , FEINGOLD , MALNIK , and CC - 4 agreed that CC -

                                      10
    Case 1:19-cr-00714-VM Document 4 Filed 02/26/20 Page 11 of 26




4 would issue fake invoices for consulting services to FEINGOLD

and MALNIK ' s various offshore entities .     The offshore entities

would then send the funds to the CC - 4 Account pursuant to the

fake invoices .

     22 .   For example , on or about February 5 , 2014 , CC - 4 caused

the CC - 4 Account to issue a fake invoice to Shell Company- 2 for

$1 , 350 , 000 for " Consulting services as per Consulting Agreement

dated 1st September 2013. "     On or about February 6, 2014 , Shell

Company- 2 wired $700 , 000 to the CC - 4 Account pursuant to the

invoice .   In truth and in fact , and as TOMER FEINGOLD and DOV

MALNIK , the defendants , well knew , no consulting services had

been provided.    The transfer , which was denominated in U. S .

dollars , cleared through a correspondent bank account maintained

by a financial institution in Manhattan , New York .        CC - 4

continued to obtain payments and profits from insider trading

from FEINGOLD and MALNIK in exchange for providing them with

MNPI until at least in or about 2017 .

                         Statutory Allegations

     23 .   From at least in or about 2013 through in or about

2017 , in the Southern District of New York and elsewhere , TOMER

FEINGOLD and DOV MALNIK , the defendants , and others known and

unknown , willfully and knowingly combined , conspired ,

confederated , and agreed together and with each other to commit

offenses against the United States , to wit ,      (a) securities

                                    11
     Case 1:19-cr-00714-VM Document 4 Filed 02/26/20 Page 12 of 26




fraud , in violation of Title 15 , United States Code , Sections

78j (b) and 78ff , and Title 17 , Code of Federal Regulations ,

Section 240 .l 0b-5 , and (b ) fraud in connection with a tender

offer , in violation of Title 15 , United States Code , Sections

78n(e) and 78ff , and Title 17 , Code of Federal Regulations ,

Sections 240 . 14e - 3(a) and 240.14e-3(d) .

     24 .   It was a part and object of the conspiracy that TOMER

FEINGOLD and DOV MALNIK, the defendants , and others known and

unknown , willfully and knowingly, directly and indirectly, by

the use of means and instrumentalities of interstate commerce ,

and of the mails , and of facilities of national securities

exchanges, would and did use and employ , in connection with the

purchase and sale of securities, manipulative and deceptive

devices and contrivances in violation of Title 17, Code of

Federal Regulations , Section 240 . l0b - 5 , by :   (a) employing

devices , schemes , and artifices to defraud ;       (b ) making untrue

statements of material fact and omitting to state material facts

necessary in order to make the statements made , in the light of

the circumstances under which they were made , not misleading ;

and (c) engaging in acts , practices , and courses of business

which operated and would operate as a fraud and deceit upon

persons , in violation of Title 15 , United States Code , Sections




                                    12
     Case 1:19-cr-00714-VM Document 4 Filed 02/26/20 Page 13 of 26




78j (b) and 78ff .

     25 .   It was a further part and an object of the conspiracy

that TOMER FEINGOLD and DOV MALNIK , the defendants , and others

known and unknown , willfully and knowingly would and did engage

in fraud u lent , decept i ve , and manipulative acts and practices in

connection with a tender offer , in that after an offering person

had taken substantial steps to commence a tender offer , FEINGOLD

and MALNIK , while in possession of material information relating

to such tender offer , which information they knew and had reason

to know was non - public and which they knew and had reason to

know had been acquired directly and indirectly from the offering

person , the issuer of the securities sought , and to be sought ,

by such tender offer , and an officer , director , partner , and

employee and other person acting on behalf of the offering

person and such issuer :    (a) purchased and sold and caused to be

purc h ased and sold; and (b) communicated such material , non -

public information under circumstances in which it was

reasonably foreseeable that such commun i cation would likely

resu l t in the purchase and sale of such securities and

secu ri ties convertible into and exchangeable for such securities

and options and right to obtain and to dispose of such

securities and options , without such information and its source

having been publicly d i sclosed by p r ess release and otherwise

wi th i n a reasonable t i me prior to such purchase and sale , in

                                    13
..._                                      .
           Case 1:19-cr-00714-VM Document '4 Filed 02/26/20 Page 14 of 26




       violat i on of Title 15 , United States Code , Sections 78n(e) and

       78ff ; and Title 17 , Code of Federal Regulations , Sections

       240 . 14e-3(a) and 240 . 14e - 3(d) .

                                         Overt Acts

             26.   In furtherance of the conspiracy , and to effect the

       illegal objects thereof , TOMER FEINGOLD and DOV MALNIK , the

       defendants , and others known and unknown , committed the

       follow i ng overt acts , among others , in the Southern District of

       New York and elsewhere :

                   a.    In or about 2013 , MALNIK bought an expensive

       watch for CC - 4 in exchange for CC - 4 having provided MALNIK with

       MNPI , which watch was delivered to an associate of CC-4 in

       Manhattan , New York .

                   b.    On or about February 19 , 2015 , CC - 2 , while

       employed as an associate at Investment Bank A, accessed a file

       on Investment Bank A' s computer network relating to the

       potential acquisition of · Pharmacyclics.

                   c.    On or about March 4 , 2015 , FEINGOLD , Shell

       Company - 1 , Shell Compa n y - 2 , and other entities owned and

       controlled by FEINGOLD and MALNIK each bought over a thousand

       shares of Pharmacyclics through online brokerage accounts .

                   (Title 18 , United States Code , Section 371 . )




                                               14
    Case 1:19-cr-00714-VM Document 4 Filed 02/26/20 Page 15 of 26       '·




                            COUNT TWO
      (Conspiracy to Commit Wire Fraud and Securities Fraud)

     The Grand Jury further charges :

     27 .   The allegations contained in paragraphs 1 through 22

and 26 of this Indictment are hereby repeated , realleged , and

incorporated by reference , as if fully set forth herein .

     28 .   From at least in or about 2013 through in or about

2017 , in the Southern District of New York and elsewhere , TOMER

FEINGOLD and DOV MALNIK , the defendants , and others known and

unknown , willfully and knowingly, did combine , conspire ,

confederate , and agree together and with each other to commit

(a) wire fraud , in v iolati on of Title 18 , United States Code ,

Section 1343 ; and (b)   securities fraud , in v i o lati on of Title

18 , United States Code , Section 134 8 .

     29 .   It was a part and an object of the conspiracy that

TOMER FEINGOLD and DOV MALNIK , the defendants , and others known

and unknown , willfully and knowingly , having devised and

intending to devise a scheme and artifice to defraud , and for

obtaining money and property by means of false and frauduleRt

pretenses , rep r esentations , and promises , would and did transmit

and cause to be transmitted by means of wire , radio , and

television communication in interstate and foreign commerce ,

writings , signs , signals , pictures , and sounds for the purpose




                                   15
    Case 1:19-cr-00714-VM Document 4 Filed 02/26/20 Page 16 of 26




of executing such scheme and artifice , in violation of Title 18 ,

United States Code , Section 1343 .

     30 .   It was further a part and an object of the conspiracy

that TOMER FEINGOLD and DOV MALNIK , the defendants , and others

known and known , willfully and knowingly would and did execute a

scheme and artifice to (a) defraud persons in connection with

securities of an issuer with a class of securities registered

under Section 12 of the Securities Exchange Act of 1934 and that

was required to file reports under Section 15(d) of the

Securities Exchange Act o f 1934 , and (b) obtain , by means of

false and fraudulent pretenses , representations , and promises ,

money and property in connection with the purchase and sale of

securities of an issuer with a class of securities registered

under Section 12 of the Securities Exchange Act of 1934 and that

was required to file rep orts under Section 15(d) of the

Securities Exchange Act of 1934, in violation of Title 1 8 ,

United States Code , Section 1348 .

            (Title 18, United States Code , Section 1349 . )

                      COUNTS THREE THROUGH NINE
                          (Securities Fraud)

     The Grand Jury further charges :

     31.    The allegations contained in paragraphs 1 through 22

and 26 of this Indictment are hereby repeated, realleged , and

incorporated by reference, as if fully set forth herein.



                                    16
                                .   .
    Case 1:19-cr-00714-VM Document 4 Filed 02/26/20 Page 17 of 26




     32 .   On or about the dates set forth below , in the Southern

District of New York and elsewhere , TOMER FEINGOLD and DOV

MALNIK , the defendants , willfully and knowingly , directly and

indirectly , by the use of means and instrumentalities of

interstate commerce , and of the mails , and of facilities of

national securities exchanges , used and employed in connection

with the purchase and sale of securities manipulative and

deceptive devices and contrivances , in violation of Title 17,

Code of Federal Regulations , Section 240.l0b - 5 , by:      (a)

employing devices , schemes, and artifices to defraud ;        (b) making

untrue statements of material fact and omitting to state

material facts necessary in order to make the statements made,

in the light of the circumstances under which they were made,

not misleading ; and (c) engaging in acts , practices , and courses

of business which operated and would operate as a fraud and

deceit upon persons , to wit , FEINGOLD and MALNIK , both directly

and through various offshore corporate entities , placed timely,

profitable securities trades based on material non - public

information that had been obtained , in breach of fiduciary and

other duties , and provided directly and indirectly to FEINGOLD

and MALNIK in exchange for cash and other benefits, which

trading occurred on or about the dates listed below :




                                        17
       Case 1:19-cr-00714-VM Document 4 Filed 02/26/20 Page 18 of 26




Count Transaction           Company          Transactions
      Date
  3   In or about           Ariad            Purchases of at least
      November and                           approximately 219,364
      December 2013                          common shares

  4      In or about        Intermune        Purchases of at least
         July and                            approximately 48 , 638 common
         August 2014                         shares

  5      In or about        Avanir           Purchases of at least
         November and                        approximately 255 , 519
         December 2014                       common shares

  6      In or about        Hyperion         Purchases of at least
         March 2015                          approximately 131,827
                                             common shares

  7      In or about        Pharmacyclics    Purchases of at least
         March 2015                          approximately 21,400 common
                                             shares

  8      In or about        Receptos         Purchases of at least
         March and                           approximately 37,486 common
         April 2015                          shares

  9      In or about        Omnicare         Purchases of at least
         April and May                       approximately 72,775 common
         2015                                shares


          (Title 15 , United States Code , Sections 78j (b) & 78ff;
      Title 1 7 , Code of Federal Regulations, Section 240 . l0b - 5 ; and
                  Title 18 , United States Code , Section 2 . )

                          COUNTS TEN THROUGH TWELVE
                  (Fraud in Connection with Tender Offers)

         The Grand Jury further charges:

         33 .   The allegations contained in paragraphs 1 through 22

 and 26 of this Indictment are hereby repeated , realleged, and

 incorporated by reference , as if fully set forth herein.



                                        18
                                ...
     Case 1:19-cr-00714-VM Document 4 Filed 02/26/20 Page 19 of 26    •



     34 .   On or about the dates set forth below , in the Southern

District of New York and elsewhere , TOMER FEINGOLD and DOV

MALNIK , the defendants , willfully and knowingly engaged in

fraudulent , deceptive , and manipulative acts and practices in

connection with a tender offer, in that after an offering person

had taken substantial steps to commence a tender offer , FEINGOLD

and MALNIK , while in possession of material information relating

to such tender offer , which information they knew and had reason

to know was non - public and which they knew and had reason to

know had been acquired directly and indirectly from the offering

person , the issuer of the securities sought, and to be sought,

by such tender offer, and an officer , director , partner, and

employee and other person acting on behalf of the offering

person and such issuer:    (a) purchased and sold and caused to be

purchased and sold; and (b)     communicated such material, non -

public information under circumstances in which it was

reasonably foreseeable that such communication would likely

result in the purchase and sale of such securities and

securities convertible into and exchangeable for such securities

and options and r i ght to obtain and to dispose of such

securities and options , without such information and its source

having been publicly disclosed by press release and otherwise

within a reasonab l e time prior to such purchase and sale , to

wit , FEINGOLD and MALNIK , . both directly and through various

                                      19
A ,                                    '   .   .
            Case 1:19-cr-00714-VM Document 4 Filed 02/26/20 Page 20 of 26            •


       offsho r e corporate entit i es , placed t i mely , profitable

       securities trade s, based on material non-pub l ic information

       concerning tender offers , on or about the dates listed below:

      Count Transaction       Company               Transactions
            Date
       10   In or about       Avanir                Purchases of at least
            November and                            approximately 255 , 519 common
            De cember                               shares
            20 1 4
       11   In or about       Hyperion              Purchases of at least
            March 2015                              approximately 131 , 827 common
                                                    shares

       12     In or about     Receptos              Purchases of at least
              March and                             approximately 37 , 486 common
              April 2015                            shares


             (T i tle 15 , United States Code , Sections 78n(e) & 78ff;
        Title 17 , Code of Federal Regulations , Sections 240 . 14e - 3(a) &
         240 . 14e - 3(d) ; and Title 18 , United States Code , Sect i on 2 . )

                                       COUNT THIRTEEN
                                        (Wire Fraud)

             The Grand J u ry further charges :

             35 .   The allegations contained in paragraphs 1 through 22

       and 26 of this Indic t ment are hereby repeated , realleged , and

       incorporated by reference , as if fully set forth herein .

             36 .   From at least in or about 2013 through in or about

       2017 , in the Southern Distr i ct of New York and elsewhere , TOMER

       FEINGOLD and DOV MALNIK , the defendants , willfully and

       knowingly , having devised and intending to devise a scheme and

       artifice to defraud , and for obtaining money and property by

      means of false and fraudulent pretenses , representations , and

                                               20
.   '
                                         .
                                       . 4 Filed 02/26/20 Page 21 of 26
            Case 1:19-cr-00714-VM Document                                        )   .
        promises , transmitted and caused to be transmitted by means of

        wire , radio , and television communication in interstate and

        fore i gn commerce , writings , signs , signals , pictures , and sounds

        for the purpose of executing such scheme and artifice , to wit ,

        through the use of interstate wires , including interstate and

        i nte r national telephone calls , securities trades , and financial

        t r ansact i ons , FEINGOLD and MALNIK participated in a scheme to

        defraud at least I nvestment Bank A, Ariad , Intermune , Avanir ,

        Hyperion , Pharmacyclics , Receptos , and Omnicare of valuable

        confidential information by deceptively converting that

        information to t heir own use and the use of others in breach of

        fiduciary and o t her duties for the purpose of committing insider

        trading and executing securities transactions .

               (Title 18 , United States Code , Sections 1343 and 2.)

                                    COUNT FOURTEEN ·
                                  (Securities Fraud)

             The Grand Jury further charges :

             37.    The allegations contained in paragraphs 1 thr o ugh 22

        and 26 of this Indictment are hereby repeated , realleged , and

        incorporated by reference , as if fully set forth herein .

             38 .   From at l east in or about 2013 through i n or about

        2017 , in the Southern District of New York and elsewhere , TOMER

        FEINGOLD and DOV MALNIK , the defendants , willfully and knowingly

        executed a scheme and artif i ce to (a) defraud persons in



                                           21
                                  .
     Case 1:19-cr-00714-VM Document' 4 Filed 02/26/20 Page 22 of 26




connection with securities of an issuer with a class of

securities registered under Section 12 of the Securities

Exchange Act of 1934 and that was required to file reports under

Section 15(d) of the Securities Exchange Act of 1934 , and (b)

obtain , by means of false and fraudulent pretenses ,

representations , and promises , money and property in c o nnection

with the purchase and sale of securities of an issuer with a

class of securities registered under Secti o n 12 of the

Securities Exchange Act of 1934 and that was required to file

reports under Section 15(d) of the Securities Exchange Act of

1934 , to wit , FEINGOLD and MALNIK, b o th directly and through

various offshore corporate entities , placed timely , pr o fitable

securities trades based on material non - public information , in

breach of fiduciary and other duties , and provided directly and

indirectly to FEINGOLD and MALNIK in exchange for cash and o ther

benefits , which trading involved the shares of Ariad,         Intermune ,

Avanir , Hyperion , Pharmacyclics , Receptos , and Omnicare .

       (Title 18 , United States Co de , Sections 1348 and 2 . )

                            COUNT FIFTEEN
              (Concealment Money Laundering Conspiracy}

     The Grand Jury further charges :

     39 .   The allegations contained in paragraphs 1 through 22

and 26 of this Indictment are hereby repeated , realleged , and

incorporated by reference , as if fully set forth herein .



                                      22
                                 ,,    • •
     Case 1:19-cr-00714-VM Document 4 Filed 02/26/20 Page 23 of 26




      40.     From at least in or about 2013 through in or about

2017, in the Southern District o f New York and elsewhere , TOMER

FEINGOLD and DOV MALNIK , the defendants , and others known and

unknown, willfully and knowingly combined , conspired,

confederated, and agreed together and with each other to commit

money laundering , in violation of Title 18, United States Code ,

Section 1956 (a) (1) (B) (i) .

      41 .    It was a part and an obje ct of the conspiracy that

TOMER FEINGOLD and DOV MALNIK , the defendants , and others known

and unknown , knowing that the property involved in financia l

transactions represented the proceeds of some form of unlawful

activity , would and did conduct and attempt to conduct such

financial transactions , which in fact involved the proceeds of

specified unlawful activity as defined in Title 18, United

States Code , Section 1956 (c) (7) , to wit, fraud in the sale of

securities and wire fraud,            knowing that the transactions were

designed in whole and in part to conceal and disguise the

nature , the location , the source , the ownership, and the control

of the proceeds of specified unlawful activity , in violation of

Title 18, United States Code , Section 1956(a) ( 1)        (B)   (i).

             (Title 18 , United States Code , Section 1956(h) . )

                          FORFEITURE ALLEGATIONS

      42 .    As a result of committing one or more of the offenses

alleged in Counts One through Fourteen of this Indictment, TOMER

                                             23
     Case 1:19-cr-00714-VM Document 4 Filed 02/26/20 Page 24 of 26      •• a




FEINGOLD and DOV MALNIK, the defendants, shall forfeit to the

United States pursuant to Title 18 , United States Code, Section

981 (a) (1) (C) and Title 28 , United States Code , Section 2461, any

and all property, real and personal , that constitutes or is

derived fr om proceeds traceable to the commission of the

offenses alleged in Counts One through Fourteen of this

Indictment, that the defendants personally obtained .

     43.      As a result of committing the offense alleged in Count

Fifteen of this Indictment, TOMER FEINGOLD and DOV MALNIK, the

defendants , shall forfeit to the United States , pursuant to

Title 18 , United States Code , Section 982(a) (1) , any and all

property , real and personal , involved in said offense , or any

property traceable to such property, including but not limited

to a sum of money in United States currency representing the

amount of property involved in said offense.

                       Substitute Assets Provision

     44 .     If any of the above-described forfeitable property, as

a result of any act or omission of the defendants:

              a.   cannot be located upon the exercise of due

diligence ;

              b.   has been transferred or sold to , or deposited

with , a third party;

              c.   has been placed beyond the jurisdiction of the

court;

                                    24
    Case 1:19-cr-00714-VM Document 4 Filed 02/26/20 Page 25 of 26




           d.    has been substantially diminished in value ; or

           e.    has been commingled with other property which

cannot be divided without difficulty ,

it is the intent of the United States , pursuant to Title 21 ,

United States Code , Section 853(p) , to seek forfeiture of any

other property of the defendants up to the value of the

forfeitable property described above .

       (T i tle 18 , United States Code , Sections 981 and 982 ;
              Title 21 , United States Code , Section 853;
          and Title 28 , United States Code , Section 2461 . )




                                  Attorney for the United States ,
                                  Acting Under Authority Conferred
                                  by 28 U. S.C. § 515




                                    25
                                                 . . ..
            Case 1:19-cr-00714-VM Document 4 Filed 02/26/20 Page 26 of 26
>   '   r




                      Form No . USA-33s - 274                  (Ed . 9- 25-58)


                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


                            UNITED STATES OF AMERICA

                                             -    V.      -


                                TOMER FEINGOLD and
                                    DOV MALNIK,


                                      Defendants.


                             SUPERSEDING INDICTMENT

                                    Sl 19 Cr . 714

                    (Title 15 , United States Code , Sections
                 78j (b) , 78ff , and 78n(e); Title 17, Code of
                   Federal Regulations , Section 240 .l 0b-5 ,
                  240.14e - 3(a) , and 240 . 14e - 3(d) ; and Title
                  18 , United States Code , Sections 2 , 371 ,
                         1343 , 1348 , 1349 , and 1956 (h) . )




                                                                AUDREY STRAUSS
                                                              Attorney for the
                                                              United States
                                                              Acting Under
                                                               Authority
                                                              Conferred by
                                                              28 u. s .c . § 515




                           S..,i,e. ~d,~ \(\c\,c_-"M-en\- f;k: d
                               I¾.., -es\-        N 0-v rcu-,-\--       \ ""c_\v~-e d..


                                                                                          Us M.J
